Citation Nr: 1727150	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a left knee injury, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for mild low back pain with minimal facet arthropathy, initially rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for right sciatic nerve radiculopathy, initially rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for left sciatic nerve radiculopathy, initially rated as 10 percent disabling

5.  Entitlement to an increased disability evaluation for residuals of a left distal femur fracture with scars, status-post open reduction and internal fixation, currently rated as noncompensable.

6.  Entitlement to an increased disability rating for hemorrhoids, initially rated as noncompensable.

7.  Entitlement to an increased disability evaluation for tinea pedis and onychomycosis, initially rated as noncompensable.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to service connection for a right ankle disorder.

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disability.

12.  Entitlement to service connection for an acquired psychiatric disorder.

13.  Entitlement to service connection for headaches, including as secondary to service-connected disability.

14.  Entitlement to service connection for irritable bowel syndrome.

15.  Entitlement to service connection for bilateral hallux valgus, hallux rigidus, and/or a tarsal disorder of the feet.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1993 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In pertinent part, an October 2011 rating decision granted service connection for mild low back pain with minimal facet arthropathy, and assigned a 10 percent disability rating, effective August 9, 2004.  A November 2014 rating decision granted service connection for tinea pedis and onychomycosis and hemorrhoids; noncompensable disability ratings were assigned, effective August 19, 2004.  

A July 2015 rating decision denied the Veteran's claims for increased disability ratings for his service-connected residuals of a left knee injury and residuals of left distal femur fracture, as well as denied entitlement to service connection for erectile dysfunction, headaches, and an acquired psychiatric disorder; a claim for TDIU was also denied.

An August 2015 rating decision granted service connection for radiculopathy of the right and left sciatic nerves; a 10 percent disability rating was assigned for each sciatic nerve, effective February 2, 2015.  In a December 2015 rating decision, the Veteran was granted an earlier effective date of August 19, 2004.

An April 2017 rating decision denied the Veteran's claims of entitlement to service connection for pes planus, right and left ankle disorders, and right and left hallux valgus, hallux rigidus, and/or tarsal disorder.

In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in February 2017 before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's file.  

The Veterans Law Judge of the Board who had presided over the Veteran's hearing issued a decision in October 2010 denying a claim for service connection for a bilateral foot disorder.  The Veteran appealed the portion of the Board's October 2010 decision denying his claim for service connection for a bilateral foot disorder to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2011 Order, granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied this claim for a bilateral foot disorder.  The Court remanded this claim to the Board further development and readjudication in compliance with the instructions in the Joint Motion.  In turn, the Board remanded the Veteran's claim in September 2012.  Subsequently, as noted earlier, service connection was granted for tinea pedis and onychomycosis; the claims for bilateral foot disorders, including hallux valgus, hallux rigidus, and a tarsal disorder remain on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As a preliminary matter, in April 2017, the Veteran submitted a March 2017 notice of fully favorable decision, indicating that the Veteran is eligible to receive Social Security Disability Insurance (SSDI) benefits, effective September 2013.  The Veteran was granted SSDI benefits related to his residuals of left distal femur fracture, an acquired psychiatric disability, residuals of a left knee injury, low back disability, obstructive sleep apnea, and alcohol dependence.  The notice also indicates that the Veteran has irritable bowel syndrome, headaches, plantar fascial fibromatosis, and tenosynovitis of the foot and ankle.  The Board acknowledges that a copy of any supporting medical records pertinent to the claim for SSDI have not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Any medical evidence related to his claim for SSDI may be pertinent to his claims for increased ratings, service connection, and/or TDIU.  VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As such, these records must also be obtained and associated with the other evidence in the claims file. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board acknowledges that the Veteran has been afforded VA examinations in connection with his claims for increased disability ratings for his service-connected residuals of a left knee injury, mild low back pain with minimal facet arthropathy, and residuals of a left distal femur fracture.  Nonetheless, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent VA examination reports, received in February 2017, reveals that range of motion testing for both knees, legs, and low back in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the VA examinations of record are insufficient, and the Veteran must be provided new VA examinations, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint, as well as the Veteran's thoracolumbar spine.  

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected residuals of a left knee injury, mild low back pain with minimal facet arthropathy, and residuals of a left distal femur fracture, on appeal.  

Additionally, the Board acknowledges that the Veteran was afforded a VA examination in connection with his hemorrhoids in February 2011, a VA examination in connection with his radiculopathy of the right and left sciatic nerves in February 2015, and his tinea pedis and onychomycosis in August 2014.  Nonetheless, the Veteran asserts that the symptoms of his service-connected hemorrhoids, radiculopathy of the right and left sciatic nerves, and tinea pedis and onychomycosis are more severe than presently evaluated.  The Board observes that the VA examinations for each was provided in connection with his initial claim for service connection, and that the Veteran has not been provided with VA examinations which considers the severity of these service-connected disabilities.  Therefore, new VA examinations should be scheduled to accurately evaluate the current severity of the disabilities on appeal for which the Veteran is seeking higher disability evaluations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Veteran asserts that he has erectile dysfunction and headaches related to his service.  The Board acknowledges that the Veteran was provided VA examinations in connection with these claims for service connection in April 2015.  However, the VA examiner's etiology opinions were insufficient.  The VA examiner's opinions address whether the Veteran's erectile dysfunction and headaches are related to his service-connected back disorder, but do not address the Veteran's contentions that his erectile dysfunction and headaches are related to an event, injury, or illness during his service.  Moreover, although the VA examiner addressed whether the Veteran's erectile dysfunction and headaches were caused by his service-connected back disability, the VA examiner did not address whether the Veteran's service-connected disabilities aggravated his current erectile dysfunction and/or headaches.  

As such, the Board finds that the Veteran should be afforded new VA examinations regarding the claims for service connection of erectile dysfunction and headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). A probative medical opinion should be based on an accurate factual premise.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

In addition, the Veteran asserts that he has an acquired psychiatric disorder which is related to his service.  VA and private treatment records reflect treatment for and diagnoses of anxiety and depression.  The Veteran has not yet been afforded VA examinations in connection with this claim.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding the claim for service connection of an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since January 2016 should be associated with the Veteran's claims file.  

Again, as the Veteran's disability picture is unresolved, the claim for TDIU is inextricably intertwined with the increased rating claims and the claims for service connection.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the issue of entitlement to TDIU must be deferred until after completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since January 2016.

The RO should also take appropriate steps to associate the Veteran's SSA disability records and decision with the claims file.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected residuals of a left knee injury.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected residuals of a left knee injury on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected mild low back pain with minimal facet arthropathy.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected mild low back pain with minimal facet arthropathy on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

 4.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA hip/thigh examination to ascertain the current severity and manifestations of the Veteran's service-connected residuals of a left distal femur fracture with scar, status-post open reduction with internal fixation.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected residuals of a left distal femur fracture with scar, status-post open reduction with internal fixation on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both hips/thighs/legs in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

5.  Schedule the Veteran for a VA hemorrhoids examination to ascertain the current severity and manifestations of his service-connected hemorrhoids.  The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

6.  Schedule the Veteran for a VA skin examination to ascertain the current severity and manifestations of his service-connected tinea pedis and onychomycosis.  The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

7.  Schedule the Veteran for a VA peripheral nerves examination to ascertain the current severity and manifestations of his service-connected right and left sciatic nerve radiculopathy.  The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

8.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current acquired psychiatric disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified acquired psychiatric disorder is related to any event, illness, or injury during service.  

If the Veteran's identified acquired psychiatric disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified acquired psychiatric disorder is proximately due to or the result of the service-connected disabilities, including whether any identified acquired psychiatric disorder has been aggravated (permanently or chronically worsened) due to or the result of the service-connected disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

9.  The Veteran should be afforded a VA headaches examination to determine the nature and etiology of any headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current headache disorder and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified headache disorder is related to any event, illness, or injury during service.  

If the Veteran's identified headache disorder is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any identified headache disorder is proximately due to or the result of the service-connected disabilities, including whether his headache disorder has been aggravated (permanently or chronically worsened) due to or the result of the service-connected disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

10.  The Veteran should be afforded a VA genitourinary examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current erectile dysfunction and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified erectile dysfunction is related to any event, illness, or injury during service.  

If the Veteran's identified erectile dysfunction is not related to any event or injury during service, the VA examiner should provide an opinion as to whether any erectile dysfunction is proximately due to or the result of the service-connected disabilities, including whether his erectile dysfunction has been aggravated (permanently or chronically worsened) due to or the result of the service-connected disabilities.  
 
The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

